DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/02/2021, with respect to claim(s) 1, 10 and 18 have been fully considered but are not persuasive.  
Argument 1: The applicant argues that none of the prior art references teach “wherein the pre-determined time range is based on a trusted time that is calibrated to perform as a high precision clock, and further calibrated to an offset time to produce an adjusted trusted time.” The applicant argues that Zhao does not even mention the concept of a trusted time. The applicant argues that there is no indication that Zhao’s method resulting a constant time deviation between the initial trusted time and the received time. 
Response 1: The Examiner disagrees. paragraph 34 of the specification of the instant application says that when the “adjusted trusted time” is produced, the “constant time deviation” is also produced. In that case, the added limitation really does not change the claim. Zhao describes that, the ONU/ONT may also adjust the local time according to configured policies or rules. If k=1, the k.sup.th time offset may be directly used to adjust the local clock. If k&gt;1, a calibrated time offset is obtained according to the statistics of the k.sup.th time offset and one or more of the first to k.sup.th time offsets, 
Argument 2: The applicant argues that Zhao has nothing to do with raising an alert when the time signals collected from the receiver deviates from a pre-determined time range with the time of the internal clock. For this reason, Zhao is non-analogous that art. 
Response 2: The Examiner disagrees. Leibner et al. (‘573) already teaches raising an alert when the time signals collected from the receiver deviates from a pre-determined time range with the time of the internal clock. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dougan et al. (US 9,348,321 B2), in view of Leibner et al. (US 2014/0327573 A1), and further in view of Zhao et al. (US 2010/0040369 A1).
Regarding Claim 1, Dougan et al. (‘321) discloses “a time resilient system (column 2, lines 12-25: a time consumer system for maintaining accurate time on an ideal clock), comprising:
a receiver that collects time signals sourced from an external clock (Figure 4: time consumer 100 receiving time signals form reference clock 110]; [column 10 lines 24-32: Figure 7: The reference clock 110 may be a bus card 710 that includes a GPS receiver and module 330, and electronic components including one or more oscillators 720 and control devices 700 that produce a running time value in a register that can be read by the main processor 730 of the time consumer 100); 
an internal clock calibrated to a time reflected on the external clock so that the internal clock and the external clock are synchronized (column 6 lines 32-52: computation of time by the time consumer, given a local clock and an external reference clock, usually involves a process of constructing a synthetic clock with an "ideal time"…this is done by both synchronizing (setting the ideal time to match the external reference time) and synchronizing (setting the frequency of the ideal clock to match the frequency of the external time reference); Figure 3:  shows one embodiment in which a time consumer 100 includes a GPS module 330 that drives a PCI register 350 and a local oscillator 320 that drives a time stamp counter (TSC) 340); 
 (Figure 7: control device 710) that monitors a change in time signals of the external clock over a period of time against the internal clock (column 10 lines 3-26: Figure 10: ideal clock 300 of time consumer 100 will continue to operate in step S1000 based on a certain reference clock 110 frequency. In step S1010, if the reference frequency has not changed, then the ideal clock 300 will continue to operate in step S1000 based on the currently used reference clock 110 frequency. However, if the reference frequency has changed, then in step S1020 it is determined if the reference clock 110 has failed; column 11 lines 27-41: Fig. 11: in step S1110, in some embodiments, the received time information may be used to calculate the frequencies of the local clock, the reference clock, and the one or more secondary clocks…in step S1130, in some embodiments, a holdover and/or a compromise situation may be detected based on the comparison In step S1140, in some embodiments, the ideal clock may be synchronized to one or more of the calculated frequencies)”.
However Dougan et al. (‘321) does not explicitly disclose “the controller provides an alert indicating the presence of a timing attack on the time signals when the time signals collected from the receiver deviate from a pre- determined time range with the time of the internal clock, wherein the pre-determined time range is based on a trusted time that is calibrated to perform as a high precision clock”.
In the same field of endeavor, Leibner et al. (‘573) teaches “the controller (paragraph 26: processor 206) provides an alert indicating the presence of a timing attack on the time signals when the time signals collected from the receiver deviate from a pre- determined time range with the time of the internal clock (paragraph 26: any abnormality or deviation from the baseline measurement or expected clock cycle value serves as a flag to the system indicating a possible threat… timing comparator 206 is configured to compare the threat detection value to a configurable threat detection threshold…such a comparison and threshold is utilized to determine to what extent the validated data source and un-validated data source are out of sync with respect to timing…if the threat detection value meets or exceeds the configurable threat detection threshold, processor 204 generate an alert message which is sent to output device 210 for display to a network operator; paragraph 19: a comparison is utilized to determine to what extent the timing signals of GPS receiver 104 and independent clock source 106 are out of sync), wherein the pre-determined time range is based on a trusted time that is calibrated to perform as a high precision clock (paragraph 15:  independent clock source 106 is considered a validated source, because cesium clocks, are accurate time and frequency standards known and serve as a standard for the definition of the second in SI (the atomic second); paragraph 17: Independent clock source 106 is configured to generate 10 MHz timing signals 122 to frequency multiplier 108, which multiplies timing signals 122 by a constant, such as the value 10, and transmits the timing signals to timing error measuring unit 110. … timing error measuring unit 110 is configured to analyze timing signal 122 for an adjustable interval of time to determine a threat detection value; paragraph 19: the threat detection threshold takes into account minor noise that may affect the timing signal of GPS receiver 104 in order to determine a range of acceptable timing signals; paragraph 23: rst data 220 can be a data signal received from a validated data source, such as a cesium atomic clock or in more general terms an atomic clock…he actual time-reference of an atomic clock includes an electronic oscillator operating at microwave frequency and atomic clocks are utilized as validated source, because such clocks provide the most accurate time and frequency standards known and serve as the primary standard for the definition of the atomic second…timing comparator 206 is configured to compare the processed first data with the processed second data for an adjustable interval of time to determine a threat detection value).”
Examiner’s Note: It is well known to one skilled in the art that a local clock/oscillator also can exhibit noise/has a certain degree of uncertainty.  Thus, it would be obvious to set the threshold to take this into account as well.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the system of Dougan et al. (‘321) with the teaching of Leibner et al. (‘573) in order to immediately alert to discrepancies or timing anomalies (Leibner et al. (‘573) - column 10, lines 43-49).
Dougan et al. (‘321)/Leibner et al. (‘573) does not explicitly disclose that trusted time is “further calibrated to an offset time to produce an adjusted trusted time.”
Zhao et al. (‘369) teaches that trusted time is “further calibrated to an offset time to produce an adjusted trusted time, and a constant time deviation between the initial trusted time and a received time of a time signal (paragraph 116: in another embodiment of the present disclosure, the ONU/ONT may also adjust the local time according to configured policies or rules. If k=1, the k.sup.th time offset may be directly used to adjust the local clock. If k&gt;1, a calibrated time offset is obtained according to the statistics of the k.sup.th time offset and one or more of the first to k.sup.th time offsets, and the calibrated time offset is then used to adjust the local clock. The calibrated time offset may reduce errors and improve the accuracy; Figures 7A-7B).”
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the system of Dougan et al. (‘321) with the teaching of Zhao et al. (‘369) to improve the clock synchronization with precision.
Regarding Claim 2, which is dependent on independent claim 1, Dougan et al. (‘321)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention. Dougan et al. (‘321) further discloses “the external clock is a high precision time source vulnerable to timing attacks that distort the accuracy of the time signals output from the external clock (column 6, lines 8-18: The problem of compromise of the reference time source involves temporary inaccuracies in the external time source. That is, if the external time source changes frequency for some reason, it would be useful to detect this and then go into holdover mode until the drift ceases or some external source (such as an operator) validates the signal. In particular, the GPS signal has been shown to be susceptible to "spoofing" in which someone deliberately modifies the time signal. The provision of a rubidium clock or temperature controlled or "ovenized" oscillator is one method for cross checking the authoritative time source)”.
Regarding Claim 3, which is dependent on dependent claim 2, Dougan et al. (‘321)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention. Dougan et al. (‘321) further discloses “the external clock is housed within a Global Positioning  (column 3, lines 12-15: a computing device connected to a GPS time source as the reference clock may also be able to receive time over the Internet from the National Institute for Standards and Technology (NIST) clocks using NTP; column 3, lines 44-45: the reference time is a bus card with a GPS clock module)”.
Regarding Claim 4, which is dependent on dependent claim 3, Dougan et al. (‘321)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention. Dougan et al. (‘321) further discloses “the receiver is a Global Positioning System receiver (column 3, lines 52-53: the reference clock is a PTP grandmaster connected via IRIG to a GPS receiver]; [column 3, 60-61: the reference clock is a GPS receiver)”.
Regarding Claim 5, which is dependent on independent claim 1, Dougan et al. (‘321)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention. Dougan et al. (‘321) further discloses “time consuming devices synchronized to the internal clock (col. 2, lines 12-25: local clock, a reference clock, synchronizing the ideal clock to one or more of the calculated frequencies; col. 3, lines 7-23: If the ideal clock begins in a synchronized state and if the derived secondary reference frequency is sufficiently accurate, holdover can be implemented by using the secondary reference frequency to correct for drift in the local clock or local clocks, synchronizing the ideal clock, update its frequency estimates for the local clock and accurately compensate for variations in local clock frequency)”.
Regarding Claim 6, which is dependent on dependent claim 5, Dougan et al. (‘321)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention. Dougan et al. (‘321) further discloses “the controller outputs a timecode comprising time data of  (col 3, lines 43-58: the reference time is a bus card with a GPS clock module, the local clock is an oscillator connected to a processor “time stamp register" which operates as a counter; col 7, lines 37-49: Fig. 3, time consumer 100 includes a GPS module 330 that drives a PCI register 350 and a local oscillator 320 that drives a time stamp counter (TSC) 340)”.
Regarding Claim 7, which is dependent on dependent claim 6, Dougan et al. (‘321)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention. Dougan et al. (‘321) further discloses “the timecode comprises an IRIG signal (column 3, lines 52-53: the reference clock is a PTP grandmaster connected via IRIG to a GPS receiver)”.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dougan et al. (US 9,348,321 B2)/Leibner et al. (US 2014/0327573 A1)/Zhao et al. (US 2010/0040369 A1), and further in view of Ray (US 8,605,543 B2).
Regarding Claim 9, which is dependent on independent claim 1, Dougan et al. (‘321)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention, except for "the controller houses the internal clock”.
In the same field of endeavor, Ray (‘543) teaches “the controller houses the internal clock (col 2, lines 6-33: Fig. 2, local sample clock 110 configured to be disciplined via a local controller 104; col 8, lines 42-64: the sample clock 110, controlled by local node controller 104)”.
.

Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dougan et al. (US 9,348,321 B2), in view of Ray (US 8,605,543 B2), and further in view of Leibner et al. (US 2014/0327573 A1) and Zhao et al. (US 2010/0040369 A1.
Regarding independent claim 10, Dougan et al. (‘321) discloses “a method of detecting and defending against invalid time signals (column 2, lines 12-25: a method for maintaining accurate time on an ideal clock of a timing device; column 6 lines 8-18: the problem of compromise of the reference time source involves temporary inaccuracies in the external time source….GPS signal has been shown to be susceptible to "spoofing" in which someone deliberately modifies the time signal), comprising:
obtaining a local time source from an internal clock (column 3, line 61: the local clock is a TCXO oscillator); 
receiving a time signal from an external clock transmitted to the controller (column 10 lines 24-32: Figure 7: The reference clock 110 may be a bus card 710 that includes a GPS receiver and module 330, and electronic components including one or more oscillators 720 and control devices 700 that produce a running time value in a register that can be read by the main processor 730 of the time consumer 100; Figure 4: time consumer 100 receiving time signals form reference clock 110); 
calibrating the local time source to a time indicated on the external clock, such that a calibrated local time source is now a reference or trusted time (column 6 lines 32-52: computation of time by the time consumer, given a local clock and an external reference clock, usually involves a process of constructing a synthetic clock with an "ideal time"…this is done by both synchronizing (setting the ideal time to match the external reference time) and synchronizing (setting the frequency of the ideal clock to match the frequency of the external time reference)]; [FIG. 3:  shows one embodiment in which a time consumer 100 includes a GPS module 330 that drives a PCI register 350 and a local oscillator 320 that drives a time stamp counter (TSC) 340), 
  monitoring the time signal of the external clock against the reference time (column 10 lines 3-26: Figure 10: ideal clock 300 of time consumer 100 will continue to operate in step S1000 based on a certain reference clock 110 frequency. In step S1010, if the reference frequency has not changed, then the ideal clock 300 will continue to operate in step S1000 based on the currently used reference clock 110 frequency…however, if the reference frequency has changed, then in step S1020 it is determined if the reference clock 110 has failed]; [column 11 lines 27-41: Fig. 11: in step S1110, in some embodiments, the received time information may be used to calculate the frequencies of the local clock, the reference clock, and the one or more secondary clocks…in step S1130, in some embodiments, a holdover and/or a compromise situation may be detected based on the comparison In step S1140, in some embodiments, the ideal clock may be synchronized to one or more of the calculated frequencies)”,
stopping updates to the reference time (column 10 lines 3-26: Figure 10: if the reference frequency has changed, then in step S1020 it is determined if the reference clock 110 has failed… if the reference clock 110 has failed, then a holdover procedure is performed in step S1030; column 11 lines 27-41: Fig. 11: in step S1130, in some embodiments, a holdover and/or a compromise situation may be detected based on the comparison In step S1140] when a timing attack is identified; column 6 lines  8-18: if the external time source changes frequency for some reason, it would be useful to detect this and then go into holdover mode until the drift ceases or some external source (such as an operator) validates the signal. In particular, the GPS signal has been shown to be susceptible to "spoofing" in which someone deliberately modifies the time signal)”.
However, Dougan et al. (‘321) does not explicitly disclose "a local time source from an internal clock housed within a controller”.
Nevertheless, Ray (‘543) teaches “a local time source from an internal clock housed within a controller (col 2, lines 6-33: Fig. 2, local sample clock 110 configured to be disciplined via a local controller 104; col 8, lines 42-64: the sample clock 110, controlled by local node controller 104)”.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the method of Dougan et al. (‘321) with the teaching of Ray (‘543, providing for a more stable method of correcting drift in the local time clock to improve  the calibration (Ray (‘543) – Abstract).
e “the timing attack is when the time signals collected from the receiver deviate from a pre-determined time range with the reference time, wherein the pre-determined time range is based on a trusted time that is calibrated to perform as a high precision clock, and further calibrated to an offset time to produce an adjusted trusted time”.
In the same field of endeavor, Leibner et al. (‘573) teaches “the timing attack is when the time signals collected from the receiver deviate from a pre-determined time range with the reference time (paragraph 26: any abnormality or deviation from the baseline measurement or expected clock cycle value serves as a flag to the system indicating a possible threat… timing comparator 206 is configured to compare the threat detection value to a configurable threat detection threshold...such a comparison and threshold is utilized to determine to what extent the validated data source and un-validated data source are out of sync with respect to timing…if the threat detection value meets or exceeds the configurable threat detection threshold, processor 204 generate an alert message which is sent to output device 210 for display to a network operator]; [paragraph 19: a comparison is utilized to determine to what extent the timing signals of GPS receiver 104 and independent clock source 106 are out of sync; paragraph 19: a comparison is utilized to determine to what extent the timing signals of GPS receiver 104 and independent clock source 106 are out of sync), wherein the pre-determined time range is based on a trusted time that is calibrated to perform as a high precision clock (paragraph 15:  independent clock source 106 is considered a validated source, because cesium clocks, are accurate time and frequency standards known and serve as a standard for the definition of the second in SI (the atomic second); paragraph 17: Independent clock source 106 is configured to generate 10 MHz timing signals 122 to frequency multiplier 108, which multiplies timing signals 122 by a constant, such as the value 10, and transmits the timing signals to timing error measuring unit 110. … timing error measuring unit 110 is configured to analyze timing signal 122 for an adjustable interval of time to determine a threat detection value; paragraph 19: The threat detection threshold takes into account minor noise that may affect the timing signal of GPS receiver 104 in order to determine a range of acceptable timing signals”…paragraph 23: first data 220 can be a data signal received from a validated data source, such as a cesium atomic clock or in more general terms an atomic clock…he actual time-reference of an atomic clock includes an electronic oscillator operating at microwave frequency and atomic clocks are utilized as validated source, because such clocks provide the most accurate time and frequency standards known and serve as the primary standard for the definition of the atomic second…timing comparator 206 is configured to compare the processed first data with the processed second data for an adjustable interval of time to determine a threat detection value)”.
Examiner’s Note: It is well known to one skilled in the art that a local clock/oscillator also can exhibit noise/has a certain degree of uncertainty.  Thus, it would be obvious to set the threshold to take this into account as well.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the method of Dougan et al. (‘321)/Ray (‘543) with the 
Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573) does not explicitly disclose that trusted time is “further calibrated to an offset time to produce an adjusted trusted time, and a constant time deviation between the initial trusted time and a received time of a time signal.”
In the same field of endeavor, Zhao et al. (‘369) teaches that trusted time is “further calibrated to an offset time to produce an adjusted trusted time, and a constant time deviation between the initial trusted time and a received time of a time signal (paragraph 116: in another embodiment of the present disclosure, the ONU/ONT may also adjust the local time according to configured policies or rules. If k=1, the k.sup.th time offset may be directly used to adjust the local clock. If k&gt;1, a calibrated time offset is obtained according to the statistics of the k.sup.th time offset and one or more of the first to k.sup.th time offsets, and the calibrated time offset  is then used to adjust the local clock…the calibrated time offset may reduce errors and improve the accuracy; Figure 7A-7B).”
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the system of Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573) with the teaching of Zhao et al. (‘369) to improve the clock synchronization with precision.
Regarding Claim 11, which is dependent on independent claim 10, Dougan et al. (‘321)/ Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention. Dougan et al. (‘321) further discloses “synchronizing time consuming devices  (col. 3, lines 24-27: the time consumer may repeatedly query the secondary clock).
Regarding Claim 12, which is dependent on independent claim 10, Dougan et al. (‘321)/ Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention. Dougan et al. (‘321) further discloses “the time signal is sourced from a Global Positioning System (column 3, lines 44-45: the reference time is a bus card with a GPS clock module; column 3, lines 52-53: the reference clock is a PTP grandmaster connected via IRIG to a GPS receiver; column 3, 60-61: the reference clock is a GPS receiver)”.
Regarding Claim 13, which is dependent on dependent claim 11, Dougan et al. (‘321)/ Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention, except for "periodically updating the reference time to the external clock to prevent clock drifting”.
In the same field of endeavor, Ray (‘543) teaches “periodically updating the reference time to the external clock to prevent clock drifting (Figure 6; Figure 7; col 13, line 38 – col 14, line 32:  periodic frequency compensation process in which receives the external time reference…does drift correction, time stamp the local disciplined sample clock accordingly…the frequency compensation process updates the operating frequency of the VCO of the reference clock, which in turn updates reference time)”.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the method of Dougan et al. (‘321)/ Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369)  with the teaching of Ray (‘543) for the purpose of correcting the 
Regarding independent claim 18, Dougan et al. (‘321) discloses “A method of detecting and defending against invalid time signals (column 2, lines 12-25: a method for maintaining accurate time on an ideal clock of a timing device]; [column 6 lines 8-18: the problem of compromise of the reference time source involves temporary inaccuracies in the external time source….GPS signal has been shown to be susceptible to "spoofing" in which someone deliberately modifies the time signal), comprising:
obtaining a local time source from an internal clock (column 3, line 61: the local clock is a TCXO oscillator); 
receiving a time signal from an external clock transmitted to the controller (column 10 lines 24-32: Figure 7: The reference clock 110 may be a bus card 710 that includes a GPS receiver and module 330, and electronic components including one or more oscillators 720 and control devices 700 that produce a running time value in a register that can be read by the main processor 730 of the time consumer 100]; [Figure 4: time consumer 100 receiving time signals form reference clock 110); 
calibrating the local time source to a time indicated on the external clock, such that a calibrated local time source is now a reference or trusted time (column 6 lines 32-52: computation of time by the time consumer, given a local clock and an external reference clock, usually involves a process of constructing a synthetic clock with an "ideal time"…this is done by both synchronizing (setting the ideal time to match the external reference time) and synchronizing (setting the frequency of the ideal clock to match the frequency of the external time reference); Figure 3: shows one embodiment in which a time consumer 100 includes a GPS module 330 that drives a PCI register 350 and a local oscillator 320 that drives a time stamp counter (TSC) 340), 
 monitoring the time signal of the external clock against the reference time (column 10 lines 3-26: Figure 10: ideal clock 300 of time consumer 100 will continue to operate in step S1000 based on a certain reference clock 110 frequency. In step S1010, if the reference frequency has not changed, then the ideal clock 300 will continue to operate in step S1000 based on the currently used reference clock 110 frequency…however, if the reference frequency has changed, then in step S1020 it is determined if the reference clock 110 has failed; column 11 lines 27-41: Figure 11: in step S1110, in some embodiments, the received time information may be used to calculate the frequencies of the local clock, the reference clock, and the one or more secondary clocks…in step S1130, in some embodiments, a holdover and/or a compromise situation may be detected based on the comparison In step S1140, in some embodiments, the ideal clock may be synchronized to one or more of the calculated frequencies)”.
However, Dougan et al. (‘321) does not explicitly disclose "a local time source from an internal clock housed within a controller”.
In the same field of endeavor, Ray (‘543) teaches “a local time source from an internal clock housed within a controller (col 2, lines 6-33: Fig. 2, local sample clock 110 configured to be disciplined via a local controller 104; col 8, lines 42-64: the sample clock 110, controlled by local node controller 104)”.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the method of Dougan et al. (‘321) with the teaching of Ray (‘543) for correcting the local time clock via a voltage controlled oscillator to account for environmentally induced timing errors and for a more stable method of correcting drift in the local time clock (Ray (‘543) – Abstract).
Dougan et al. (‘321)/Ray (‘543) does not explicitly disclose “alerting the presence of a timing attack when the time signal collected from the receiver exceed a pre-determined time range with the reference time, wherein the pre-determined time range is based on a trusted time that is calibrated to perform as a high precision clock”.
In the same field of endeavor, Leibner et al. (‘573) teaches “alerting the presence of a timing attack (paragraph 26: any abnormality or deviation from the baseline measurement or expected clock cycle value serves as a flag to the system indicating a possible threat) when the time signal collected from the receiver exceed a pre-determined time range with the reference time (paragraph 26: any abnormality or deviation from the baseline measurement or expected clock cycle value serves as a flag to the system indicating a possible threat… timing comparator 206 is configured to compare the threat detection value to a configurable threat detection threshold...such a comparison and threshold is utilized to determine to what extent the validated data source and un-validated data source are out of sync with respect to timing…if the threat detection value meets or exceeds the configurable threat detection threshold, processor 204 generate an alert message which is sent to output device 210 for display to a network operator]; [paragraph 19: a comparison is utilized to determine to what extent the timing signals of GPS receiver 104 and independent clock source 106 are out of sync]; [paragraph 19: a comparison is utilized to determine to what extent the timing signals of GPS receiver 104 and independent clock source 106 are out of sync), wherein the pre-determined time range is based on a trusted time that is calibrated to perform as a high precision clock (paragraph 15:  independent clock source 106 is considered a validated source, because cesium clocks, are accurate time and frequency standards known and serve as a standard for the definition of the second in SI (the atomic second); paragraph 17: Independent clock source 106 is configured to generate 10 MHz timing signals 122 to frequency multiplier 108, which multiplies timing signals 122 by a constant, such as the value 10, and transmits the timing signals to timing error measuring unit 110. … timing error measuring unit 110 is configured to analyze timing signal 122 for an adjustable interval of time to determine a threat detection value; paragraph 19: The threat detection threshold takes into account minor noise that may affect the timing signal of GPS receiver 104 in order to determine a range of acceptable timing signals”…paragraph 23: rst data 220 can be a data signal received from a validated data source, such as a cesium atomic clock or in more general terms an atomic clock…he actual time-reference of an atomic clock includes an electronic oscillator operating at microwave frequency and atomic clocks are utilized as validated source, because such clocks provide the most accurate time and frequency standards known and serve as the primary standard for the definition of the atomic second…timing comparator 206 is configured to compare the processed first data with the processed second data for an adjustable interval of time to determine a threat detection value)”.
Examiner’s Note: It is well known to one skilled in the art that a local clock/oscillator also can exhibit noise/has a certain degree of uncertainty.  Thus, it would be obvious to set the threshold to take this into account as well.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the method of Dougan et al. (‘321)/Ray (‘543) with the teaching of Leibner et al. (‘573) for the purpose of providing a network operator with real-time information regarding the timing characteristics of timing anomaly detection system to immediately alert to discrepancies or timing anomalies (Leibner et al. (‘573) - column 10, lines 43-49).
Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573) does not explicitly disclose that trusted time is “further calibrated to an offset time to produce an adjusted trusted time, and a constant time deviation between the initial trusted time and a received time of a time signal.”
In the same field of endeavor, Zhao et al. (‘369) teaches that trusted time is “further calibrated to an offset time to produce an adjusted trusted time, and a constant time deviation between the initial trusted time and a received time of a time signal (paragraph 116: in another embodiment of the present disclosure, the ONU/ONT may also adjust the local time according to configured policies or rules. If k=1, the k.sup.th time offset may be directly used to adjust the local clock. If k&gt;1, a calibrated time offset is obtained according to the statistics of the k.sup.th time offset and one or more of the first to k.sup.th time offsets, and the calibrated time offset  is then used to adjust the local clock. The calibrated time offset may reduce errors and improve the accuracy; Figures 7A-7B).”
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the system of Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573) with the teaching of  Zhao et al. (‘369) to improve the clock synchronization with precision.

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dougan et al. (US 9,348,321 B2)/Ray (US 8,605,543 B2)/Leibner et al. (US 2014/0327573 A1)/Zhao et al. (US 2010/0040369 A1, and further in view of Hochschild (US 8,938,636 B1).
Regarding Claim 15, which is dependent on independent claim 10, Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention, except for "the reference time stops calibrating against the external clock in the instance of an identified timing attack”.
Nevertheless, Hochschild (‘636) teaches “the reference time stops calibrating against the external clock in the instance of an identified timing attack (Figure 5: step 540 detect if a failure is detected, if so step 550 raised alert and goes back to step 530; column 10, lines 31-43: In block 540, possible system failure conditions may be continually monitored…for example, a failure can be a discovered disagreement between the NIST leap file and leap seconds advertised by a connected GPS system…other possible failures may include when the NIST file is about to expire, poor satellite signal reception, a shorted antenna cable, parity errors, etc. If a failure condition is detected, method 500 may raise an alert at block 550. Otherwise it may proceed to block 560. In block 550, a failure alert may be raised. Once a failure condition has been detected a time master 535 may block or discard incoming time queries until the alert has been resolved)”.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the method of Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) with the teaching ofHochschild (‘636) for resolving failures by repairing a GPS receiver or other hardware such that some alerts may be resolved by making a request to a service for an updated NIST file for adjusting leap seconds (Hochschild (‘636) - column 10, lines 43-49).
Regarding Claim 16, which is dependent on dependent claim 15, Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention, except for "continuing to synchronize the time consuming devices against the reference time in the instance of the identified timing attack for a select period of time”.
In the same field of endeavor, Hochschild (‘636) teaches “continuing to synchronize the time consuming devices against the reference time in the instance of the identified timing attack for a select period of time (column 10, lines 31-43: In block 540, possible system failure conditions may be continually monitored. For example, a failure can be a discovered disagreement between the NIST leap file and leap seconds advertised by a connected GPS system. Other possible failures may include when the NIST file is about to expire, poor satellite signal reception, a shorted antenna cable, parity errors, etc …if a failure condition is detected, method 500 may raise an alert at block 550. Otherwise it may proceed to block 560. In block 550, a failure alert may be raised. Once a failure condition has been detected a time master 535 may block or discard incoming time queries until the alert has been resolved; Figure 5)”.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the method of Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369)  with the teaching of Hochschild (‘636) for resolving failures by repairing a GPS receiver or other hardware such that some alerts may be resolved by making a request to a service for an updated NIST file for adjusting leap seconds (Hochschild (‘636) - column 10, lines 43-49).
Regarding Claim 17, which is dependent on dependent claim 16, Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention, except for "continuing to identify the presence of the timing attack until the received time reverts back to an acceptable deviation time range between the reference time and the time signal”.
Nevertheless, Hochschild (‘636) teaches “continuing to identify the presence of the timing attack until the received time reverts back to an acceptable deviation time range between the reference time and the time signal (Figure 5: blocks 530, 540, 550]; [column 10, lines 31-43: In block 540, possible system failure conditions may be continually monitored, if a failure condition is detected, method 500 may raise an alert at block 550. Otherwise it may proceed to block 560. In block 550, a failure alert may be raised. Once a failure condition has been detected a time master 535 may block or discard incoming time queries until the alert has been resolved)”.

Regarding Claim 19, which is dependent on independent claim 18, Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention, except for "continuing to identify the presence of the timing attack until the time signal reverts back to an acceptable deviation time range between the reference time and the time signal”.
In the same field of endeavor, Hochschild (‘636) teaches “continuing to identify the presence of the timing attack until the time signal reverts back to an acceptable deviation time range between the reference time and the time signal (Fig. 5: blocks 530, 540, 550; column 10, lines 31-43: In block 540, possible system failure conditions may be continually monitored, If a failure condition is detected, method 500 may raise an alert at block 550. Otherwise it may proceed to block 560. In block 550, a failure alert may be raised…once a failure condition has been detected a time master 535 may block or discard incoming time queries until the alert has been resolved)”.
It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the method of Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) with the teaching of Hochschild (‘636) for resolving failures by 
Regarding Claim 20, which is dependent on dependent claim 19, Dougan et al. (‘321)/Ray (‘543)/Leibner et al. (‘573)/Zhao et al. (‘369) discloses all the claimed invention, except for "synchronizing time consuming devices against the reference time, such that the time consuming devices are synched to precise timing information sourced from the reference time without a potential threat of being impacted by the timing attack”.
In the same field of endeavor, Hochschild (‘636) teaches “synchronizing time consuming devices against the reference time, such that the time consuming devices are synched to precise timing information sourced from the reference time without a potential threat of being impacted by the timing attack (Figure 5; column 10, lines 31-43: In block 540, possible system failure conditions may be continually monitored. For example, a failure can be a discovered disagreement between the NIST leap file and leap seconds advertised by a connected GPS system. Other possible failures may include when the NIST file is about to expire, poor satellite signal reception, a shorted antenna cable, parity errors, etc. If a failure condition is detected, method 500 may raise an alert at block 550. Otherwise it may proceed to block 560. In block 550, a failure alert may be raised. Once a failure condition has been detected a time master 535 may block or discard incoming time queries until the alert has been resolved)”.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shemesh et al. (US 7,522,688 B2) discloses wireless clock system and method.
Zampetti (US 5,666,330) discloses Disciplined Time Scale Generator for Primary Reference Clocks. Zampetti teaches a universal time signal from GPS or Loran receiver and the ensemble time base is disciplined to provide synchronization. 
Gardner et al. (US 7,558,157 B1) discloses Sensor Synchronization Using Embedded Atomic Clocks. 
Gan (US 8,299,858) discloses Device, System, and Method of Frequency Generation using an Atomic Resonator.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648